DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, R2-1712562 to Huawei et al. (hereinafter “Huawei”)) does not disclose, with respect to claim 1, when the communications device sends the beam failure recovery request using the PUCCH, determining, by the communications device, the active state time of DRX based on the status of the beam failure recovery request comprises: when the beam failure recovery request is suspended, determining, by the communications device, that a time duration in which the beam failure recovery request is in a suspended state is the active state time of the DRX as claimed.  Rather, Huawei teaches monitoring, by the communications device, a physical downlink control channel (PDCCH) when the DRX of the communications device is in the active state (“once the UE sends a beam failure recovery request for beam failure recovery on PUCCH or PRACH, the UE needs to keep awake and monitor the PDCCH addressed to C-RNTI on the corresponding serving cell to receive a response for recovery from beam failure.” in section 2 proposal 2).  The same reasoning applies to claim 13 mutatis mutandis.  The prior art in the record (in particular, R2-1712562 to Huawei et al. (hereinafter “Huawei”)) also does not disclose, with respect to claim 8, determining, by the communications device, a stopping time of the uplink retransmission timer based on a running status of the configured grant timer, wherein discontinuous reception (DRX) of the communications device is in an active state when the uplink retransmission timer is running as claimed.  Accordingly, claims 1-6 and 8-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414